ICJ_144_ObligationProsecuteExtradite_BEL_SEN_2009-05-28_ORD_01_NA_02_EN.txt.                 JOINT SEPARATE OPINION
        OF JUDGES AL-KHASAWNEH AND SKOTNIKOV



   1. We have voted in favour of the Court’s decision not to indicate the
provisional measures requested by Belgium. Regrettably, however, we
cannot concur with the Court’s finding to the effect that the conditions
required for the purposes of the indication of provisional measures, in
 erms of establishing prima facie jurisdiction or assessing whether the
Application has become moot, have been met.
   2. Belgium stated that the alleged dispute between itself and Senegal
concerned two elements. Firstly, in the view of Belgium, “Senegal con-
siders that its decision to transmit the case to the African Union . . .
somehow fulfils Article 7 [of the Convention against Torture]” (CR 2009/
10, p. 20, para. 13). Secondly, “Senegal’s present commitment to move,
albeit slowly, towards a criminal trial derives in its view from the African
Union ‘mandate’, not directly from its obligations under the Torture
Convention” (ibid.).

  3. For its part, Senegal, while stressing that “[t]he backdrop of the trial
 or which preparations are now being made is indeed one of co-
operation across Africa — and even beyond” (CR 2009/11, p. 18, para. 11),
sought
     “to make clear once and for all, so as to dispel for good all ambigu-
     ity and misunderstanding, that as a State it is bound by the 1984 Con-
     vention [against Torture]. The fact that an organization like the
     African Union may be involved in organizing the Habré trial in no
     way lessens Senegal’s duties and rights as a party to the Convention.
     Indeed, it is as a party to the Convention, not pursuant to a mandate
     from the African Union, that the Republic of Senegal is fulfilling its
     obligations.” (Ibid.)

Furthermore, Senegal reaffirmed “its will to pursue the ongoing process,
 n which it assumes in full its obligations as a State Party to the 1984 Con-
vention” (ibid., p. 21, para. 27).
   4. The Court accepted the fact that the dispute, as framed by Belgium,
 n the light of the explanations given by the Parties as to their respective
positions, does not continue to exist, even on a prima facie basis (Order,
para. 48).
   5. In the light of those same explanations, the Court’s finding in the
preceding paragraph of the Order that “it appears prima facie that a dis-
pute as to the interpretation and application of the Convention existed

26

between the Parties on the date the Application was filed” (Order,
para. 47) does not seem to be well founded.
   6. These explanations, at the very least, should have lead the Court to
make a finding that its prima facie jurisdiction to pronounce on the mer-
 ts of the case could not be established, since there are very serious doubts
as to the existence of a dispute at the time of the filing of the Application.
This finding would have allowed the case brought by Belgium to con-
 inue.
   7. Alternatively, and even more convincingly, the Court could have
concluded that, given the explanation by the Parties, no dispute exists
and therefore the Application has been rendered moot.

   8. Instead, the Court came to what is, in our view, an implausible con-
clusion that “the Parties nonetheless seem to continue to differ on other
questions relating to the interpretation or application of the Convention
against Torture” (ibid., para. 48) and went on to offer three such “other
questions” which have never been identified by Belgium as forming part
of a dispute and which consequently have never been addressed as such
by Senegal.
   9. In the South West Africa cases, the Court commented on the exist-
ence of a dispute as follows :
     “it is not sufficient for one party to a contentious case to assert that
     a dispute exists with the other party. A mere assertion is not suffi-
     cient to prove the existence of a dispute any more than a mere denial
     of the existence of the dispute proves its non-existence. Nor is it
     adequate to show that the interests of the two parties to such a case
     are in conflict. It must be shown that the claim of one party is posi-
     tively opposed by the other.” (South West Africa (Ethiopia v. South
     Africa ; Liberia v. South Africa), Preliminary Objections, Judgment,
     I.C.J. Reports 1962, p. 328.)

At the provisional measures stage of proceedings, it is sufficient to show
such “positive opposition” on a prima facie basis. No attempt to do so
was made by the Court in the present case.
  10. The first two questions on which the Parties, in the view of the
Court, continue to be in dispute are
     “that of the time frame within which the obligations provided for in
     Article 7 [of the Convention] must be fulfilled or that of the circum-
     stances (financial, legal or other difficulties) which might be relevant
     in considering whether or not a failure to fulfil those obligations has
     occurred” (Order, para. 48).
   11. First, Belgium has never asked the Court to pronounce on these
 ssues. Second, the Court has had no opportunity to assess whether the
views of the Parties are positively opposed on these issues, since they

27

have not been discussed by the Parties as contentious questions to be
resolved by the Court.
   12. As to “the time-frame”, it may well be that it takes a somewhat
 ong time to bring the case of Mr. Habré to trial. But this issue is not in
dispute between the Parties. In fact, Senegal asserts that the pronounce-
ments by its President, which Belgium was alarmed by, were aimed at
speeding up the ongoing process of organizing Mr. Habré’s trial in terms
of acquiring the assistance which Senegal had been promised by the Afri-
can Union to hold the trial on behalf of Africa. This explanation by Sen-
egal has been taken into account by the Court in deciding not to indicate
 he provisional measures requested by Belgium (Order, para. 70). There
 s no dispute over “legal difficulties” either. Senegal — in a relatively
short time — has adopted universal jurisdiction legislation allowing it to
prosecute Mr. Habré. Financial issues concerning the organization of the
 rial are still outstanding. Belgium acknowledges that these issues are real
and should be resolved, and asserts that it is working with the European
Union to assist Senegal in resolving them, although it maintains that Sen-
egal’s assessment of the costs involved is too high. There is a problem to
be solved, but there is no dispute which Belgium is asking the Court to
settle. Understandably, we do not address unspecified “other difficulties”
mentioned by the Court, since we do not know what these are.


   13. As to whether the non-disputed issues of “the time-frame” or “the
circumstances” addressed above might be “relevant in concluding whether
or not a failure to fulfil those obligations [under Article 2 of the Conven-
 ion] has occurred”, it suffices to recall that Belgium itself acknowledges
“Senegal’s commitment to move, albeit slowly, towards a criminal trial”,
and perceives a problem in Senegal’s alleged view that this commitment
derives “from the African Union mandate and not directly from its obli-
gations under the Torture Convention” (see para. 2 above). That allega-
 ion has been dispelled by Senegal and is not seen by the Court as form-
 ng part of a dispute (see paras. 3 and 4 above). Accordingly, the Court,
 n our view, inappropriately brings up a notion of the hypothetical failure
of Senegal to comply with its obligations under the Torture Convention.


   14. The third question on which, according to the Court, the Parties
seem to continue to hold differing views is “how Senegal should fulfil its
 reaty obligations” (Order, para. 48). As a matter of principle, a dispute
 that is “a disagreement on a point of law or fact, a conflict of legal views
or interests between two persons” (Mavrommatis Palestine Concessions,
Judgment No. 2, 1924, P.C.I.J., Series A, No. 2, p. 11)) simply cannot be
 dentified in such a non-specific way.

 15. Granted, as the Court has had occasion to point out, “[w]hether
here exists an international dispute is a matter for objective determina-

28

 ion” (Interpretation of Peace Treaties with Bulgaria, Hungary and
Romania, First Phase, Advisory Opinion, I.C.J. Reports 1950, p. 74).
Indeed, it is a duty of the Court to make such a determination. It is
expected from the Court that in doing so, even on a prima facie basis, it
will be diligent and precise. We do not think that the Court’s determina-
 ion in this case meets such an obvious requirement.
   16. Finally, we would like to express our hope that the fact that this
case remains before the Court will not deter possible contributors from
providing assistance to Senegal in organizing Mr. Habré’s trial.

                            (Signed) Awn Shawkat AL-KHASAWNEH.
                                 (Signed) Leonid SKOTNIKOV.




29

